Filed 12/29/22 In re I.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re I.R., a Person Coming                                    B317369
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct.
AND FAMILY SERVICES,                                           No. 18CCJP00937C)

         Plaintiff and Respondent,

         v.

C.M.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Steff Padilla, Judge Pro Tempore. Affirmed.
     Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Timothy M. O’Crowley, Deputy
County Counsel, for Plaintiff and Respondent.
                       ——————————
      In a dependency proceeding involving I.R. (minor), C.M.
(father) appeals the juvenile court’s order denying his petition to
change court orders under Welfare and Institutions Code section
388.1 Finding no abuse of discretion, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

Family background and history

      Mother met father when she was 14 years old, and he was
in his 20’s.2 Mother has been addicted to drugs since the age of
16. Mother and father had a lengthy history of domestic violence.
Both parents have multiple other children, but we only review
the child welfare history of three children relevant to the current
case: minor (born March 2019); brother (born July 2005); sister
(born September 2009); and half-brother on father’s side. In
2008, half-brother was declared a dependent based on his
mother’s drug use. The juvenile court granted father sole custody


      1 Statutory references are to the Welfare and Institutions
Code. Section 388 permits parents and other individuals with an
interest in a dependent child to petition the juvenile court to
modify or set aside prior court orders. (§ 388, subd. (a).)
      2 Mother is not a party to this appeal. Her involvement in
the dependency case was minimal, and we discuss her role only
as relevant to father’s appeal.




                                 2
of half-brother and terminated jurisdiction in October 2008. A
separate case involving brother and sister began in 2010, based
on sustained allegations of domestic violence and physical abuse
of brother. The case ultimately ended in 2015, with the court
granting maternal grandparents legal guardianship of the two
children.
       During most of her pregnancy with minor, mother was
living in motels to avoid coming into contact with father, who had
constantly threatened to kill her family in the past. Mother
believed that father had vandalized maternal grandparents’
property, including slashing the tires of maternal grandfather’s
truck and throwing paint on it. Mother tested positive for
methamphetamine after giving birth to minor at a gestational
age of 32 weeks in March 2019. At the hospital, mother
acknowledged her drug use and understood why the Los Angeles
County Department of Children and Family Services
(Department) was involved.
       Father had been visiting minor at the hospital, but
nevertheless wanted to confirm paternity. He acknowledged
using methamphetamine in the past, but claimed he stopped
using drugs in early 2000. Father’s lengthy criminal history
included a 2007 conviction for threatening a crime with intent to
terrorize and a 2010 conviction for child cruelty with a two-year
prison sentence. More recently, father entered a guilty plea for
possession of brass knuckles and was anticipating turning
himself in to serve an eight-month jail sentence on April 12,
2019. Minor’s maternal aunt and uncle (caregivers) reported that
mother wanted them to care for minor.




                                3
Father’s mixed participation in reunification services in current
case

      Once minor was discharged from the hospital in April 2019,
she was detained from parental custody and placed with
caregivers. In June 2019, the court sustained jurisdictional
allegations under section 300, subdivisions (b) and (j), based on
the parents’ history of domestic violence and the prior
dependency case involving sister and brother. Father was
permitted monitored visits three times per week, and the court
ordered him to complete a 52-week domestic violence program
and parenting education program, and to participate in
individual counseling. Minor remained placed with caregivers.
      The Department’s six-month review report noted several
concerning details about father’s visits with minor. The
caregivers were initially monitoring father’s visits with minor,
but they reported that very little engagement and bonding took
place, and father would curse and say bad things about mother
and maternal family members while holding minor. The
caregivers stopped monitoring father’s visits in May 2019,
because they no longer felt comfortable or safe doing so. Paternal
grandmother monitored father’s visits starting in late May 2019,
and she reported no concerns.
      In July 2019, father enrolled in a domestic violence
program with Acacia Counseling, but his participation was
terminated in October 2019 due to poor attendance (father had
missed five of 13 sessions). He enrolled in a parenting program
on August 23, 2019, and had attended five weekly sessions as of
October 24, 2019. He was participating in weekly individual
counseling sessions, making progress on his therapy goals,




                                 4
focused on addressing domestic violence, anger management, and
coping skills.
      In September 2019, the Department substantiated a report
that father had physically abused half-brother. Father, who was
previously living with paternal grandmother and half-brother,
moved out of paternal grandmother’s home and was living with
an acquaintance. Because paternal grandmother had been
present when father abused half-brother, she was no longer an
appropriate monitor for father’s visits with minor. By late
November 2019, the social worker and father identified a new
monitor and a location for future visits.
      At the December 2019 six-month review hearing, the court
ordered the Department to continue providing reunification
services and to set up a visitation schedule for father. The 12-
month review hearing, originally scheduled for June 2020, was
continued to September 18, 2020 due to the COVID-19 pandemic.

Twelve-month review report and hearing—court grants father an
additional six months of reunification services

       The Department’s 12-month review report described minor
as a joyful child who was well bonded to the caregivers. Due to
COVID-19, father’s monitored visits switched over to remote
visits using a phone application. The monitor reported there was
tension between the caregivers and father, but the monitor
reported no concerns about the visits. While it is not clear from
the record when father resumed in-person visits, the Department
liberalized his visits to permit unmonitored visits in person
beginning July 21, 2020, three times a week for three hours per
visit, with the exchange taking place at a police station. No




                                5
issues were reported regarding the exchanges, and father
reported he and minor were bonding more and minor was
comfortable with him. Caregivers reported minor often returned
fussy and in a bad mood.
       Father had strong participation in his domestic violence
and parenting classes in the first half of 2020, but began to falter
in July and August of the same year. Acacia Counseling, the
same domestic violence program that had previously terminated
father’s participation in October 2019, permitted father to return
and reported he was doing well as of June 2020. However, even
after the program director spoke to father about the importance
of consistent attendance, and changed class dates to
accommodate father’s work schedule, father had five absences,
resulting in another termination from the program in August
2020. According to the program director, father verbally abused
female staff members when the female facilitator brought father’s
lack of attendance to his attention. Father accused the program
director of making false claims about his behavior; father also
claimed that the program director refused to give father his
transcripts so he could enroll at another program. The program
director responded that father’s termination letter had the
necessary transcript information. Father was able to enroll in a
different domestic violence program through Baldwin Park
Counseling on August 27, 2020.
       Father had attended 15 sessions of parenting classes
through Spiritt Family Centers before the program stopped in-
person sessions in March 2020 due to COVID-19. Thereafter,
father’s participation in video sessions was consistent and he was
an active participant. However, on July 17, 2020, father was
reportedly “concerned about going back to jail for something that




                                 6
took place in the past and had a nervous breakdown,” becoming
very angry, yelling and swearing. By August 25, 2020, father had
missed approximately four to five weeks of sessions, although he
attended a session on August 21, 2020. The program facilitator
felt that father needed to attend an anger management program,
and did not believe father was ready to have children returned to
his care.
       By August 19, 2020, father had completed 56 individual
counseling sessions. A letter describing father’s progress stated
that the therapist was “addressing case-related issues
surrounding anxiety, emotional regulation[,] and anger
management.” Father’s treatment included “identification of
triggers related to anger, best practices for emotional regulation,
understanding parental responsibilities related to child safety,
fostering personal insight, developing and maintaining healthy
coping skills, and challenging historic narratives that are
incompatible with [father’s] treatment goals.” The therapist
noted that while father had “demonstrated growth,” his
treatment was “not yet in the end-phase.” Father maintained his
participation in individual counseling, and continued to make
progress in dealing with anxiety, emotional regulation, anger
management, and identifying triggers related to his anger.
       The Department’s review report made no mention of a
pending criminal case against father. The Department
recommended continuing reunification services for father, and
setting a date for an 18-month review hearing.
       At the 12-month review hearing on September 18, 2020, the
court considered the Department’s reports and arguments from
counsel. After father acknowledged to the court that he
understood he needed to secure housing, and stated he had been




                                7
reinstated and had completed 30 weeks of a 52-week domestic
violence program, the court found that father was likely to
reunify within the next six months, and ordered the Department
to continue providing reunification services.

Eighteen-month review report and hearing—reunification services
are terminated after father is incarcerated

       The Department’s 18-month review report included
information that was known, at least to father, at the time of the
12-month review hearing, but that was not included in the
Department’s 12-month review report. Neither father nor the
Department communicated the following information to the court
at the 12-month review hearing, which took place on
September 18, 2020. On September 17, 2020, father informed the
social worker he would be turning himself in on September 21,
2020, to serve 220 days in county jail, with a hope that he would
be released early. The jail term stemmed from father violating a
restraining order restricting father from having physical contact
with half-brother. Father had received notice in April 2020 of the
criminal hearing scheduled for July 13, 2020. Father reportedly
went to court with an intent to “fight the case,” but after
consulting with his public defender, he decided to turn himself in
for jail time. Father also reported he had informed the caregivers
that he would not be able to have visits with minor. The social
worker confirmed with the jail that father’s projected release date
was in February 2021. It is unclear whether the Department was
aware of pending criminal charges against father or the details of
an open dependency case involving half-brother at the time the
12-month review report was prepared in September 2020.




                                8
       Most of the remaining information in the Department’s 18-
month status review report simply repeated the information
given in the Department’s 12-month status review report. The
caregivers expressed interest in providing permanency.
Considering father’s prior problems completing reunification
services, as well as the fact that “he was incarcerated as a result
of violating a restraining order protecting [half-brother], who has
a Dependency case open in part due to father’s physical abuse,”
and father’s anticipated release date of February 2021, the
Department recommended terminating reunification services for
father and setting a hearing under section 366.26.
       The court terminated father’s reunification services on
December 15, 2020. There is no indication in the record that
father requested or had any visits with minor while he was
incarcerated from September 2020 through February 2021. After
he was released from jail in late February 2021, father had
monitored visits with minor three times per week for three hours
per visit. Although the Department had previously determined
paternal grandmother was no longer an appropriate monitor in
2019, the record does not explain why she resumed monitoring
father’s visits after his release from incarceration.

Father’s section 388 petition

      On June 16, 2021, father filed a petition under section 388,
asking the court to vacate its December 2020 order, reinstate
reunification services, and order unmonitored and weekend
overnight visits with minor, along with services such as conjoint
counseling to address any barriers to reunification. Attached to
father’s section 388 petition were letters demonstrating that




                                 9
father had completed 52 sessions of a domestic violence program
(including 28 sessions credited from his sessions with Acacia
Counseling), 27 sessions of parenting classes, including 19
sessions since January 2021, and 73 sessions of individual
counseling since March 2019. The court scheduled an evidentiary
hearing, and directed the Department to file a response to the
petition.

Subsequent reports and evidentiary hearing

       In July 2021, father requested a nine-hour monitored visit
to take place on July 31, 2021, so he could take minor to Knott’s
Berry Farm to celebrate brother’s birthday, together with sister
and half-brother. The caregivers agreed to a six-hour visit, but
during the visit, father had difficulty managing his time with
minor and the siblings simultaneously. He called the caregivers
and asked them to pick minor up from Knott’s Berry Farm, and
they did so at 2:15 p.m. On August 6, 2021, the caregivers
reported they had received a phone call from sister, who was
present during the Knott’s Berry Farm trip. Sister informed the
caregivers that after the caregivers had picked minor up at
Knott’s Berry Farm, father started making claims that he was
going to kill the caregivers, and that while father was making the
threats, paternal grandmother was telling him to “be quiet.”
       Father had monitored visits with minor three times a week,
monitored by paternal grandmother. Father’s communications
with the social worker in August 2021 evidenced continuing
tensions and distrust between father and maternal family
members. The caregivers reported minor would return after
visits in a fussy or agitated mood, often hitting herself on the




                               10
head in anger. Father reported that during visits, he would feed
minor and take her to the park to play. He felt well-bonded to
minor. Paternal grandmother expressed to the social worker that
she had no concerns regarding father’s behavior, and that father
deserved unmonitored visits.
       At the evidentiary hearing on father’s section 388 petition,
the court heard testimony from father’s therapist. The therapist
described the work father had done to identify his triggers and
learn coping mechanisms. The therapist acknowledged father
continued to struggle with triggers and anger issues, and
described father’s feelings relating to the caregivers as
“frustration, not being properly understood, being
misrepresented.” Paternal grandmother testified about father’s
visits with minor, and about the family visit to Knott’s Berry
Farm, denying that father threatened to kill the caregivers. She
never had any concerns about father’s behavior towards any of
his children, had never seen him get angry and never heard other
family members describe him as getting angry. She was aware
that a restraining order protected half-brother from father, but
was not sure if father had violated the restraining order. She
believed father had a positive relationship with minor, and he
should have unmonitored visits. Father testified about his
relationship with mother and her family, describing both
relationships as “toxic.” He described his request for a nine-hour
visit with minor, stating the caregivers would only agree to three
or four hours. He denied being upset, saying instead he was
“disappointed.” Responding to the court’s questions, father
described his relationship with caregivers starting out okay, but
deteriorating over time, and that it was currently “real shaky.”
Father did not know why the relationship had deteriorated.




                                11
       After hearing oral argument from all parties, the court
denied father’s section 388 petition. The court explained that
while father’s testimony was compelling, the court credited the
report that father had threatened the caregivers and found
paternal grandmother was not credible. Father had not shown a
sufficient change in circumstances, based on his lengthy history
of domestic violence, having recently harassed female staff, and
having been arrested for abusing his son. Father filed the
current appeal.

                         DISCUSSION

Relevant law and standard of review

       “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’ ”
(In re Stephanie M. (1994) 7 Cal.4th 295, 317.) “ ‘The burden
thereafter is on the parent to prove changed circumstances
pursuant to section 388 to revive the reunification issue. Section
388 provides the “escape mechanism” that . . . must be built into
the process to allow the court to consider new information.’ ”
(In re Zacharia D. (1993) 6 Cal.4th 435, 447.) “Even after the
focus has shifted from reunification, the scheme provides a means
for the court to address a legitimate change of circumstances
while protecting the child’s need for prompt resolution of his
custody status.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309.)
However, “after reunification services have terminated, a
parent’s [section 388] petition for either an order returning




                               12
custody or reopening reunification efforts must establish how
such a change will advance the child’s need for permanency and
stability.” (In re J.C. (2014) 226 Cal.App.4th 503, 527.)
       A party seeking relief under section 388 “has the burden of
showing by a preponderance of the evidence (1) that there is new
evidence or a change of circumstances and (2) that the proposed
modification would be in the best interests of the child.” (In re
Mickel O. (2011) 197 Cal.App.4th 586, 615.) In evaluating the
petition, the juvenile court “may consider the entire factual
procedural history of the case.” (Id. at p. 616.) Factors to be
considered in determining what is in the best interests of a child
under section 388 include “(1) the seriousness of the problem
which led to the dependency, and the reason for any continuation
of that problem; (2) the strength of relative bonds between the
dependent children to both parent and caretakers; and (3) the
degree to which the problem may be easily removed or
ameliorated, and the degree to which it actually has been.” (In re
Kimberly F. (1997) 56 Cal.App.4th 519, 532.)
       We review an order denying a parent’s section 388 petition
for abuse of discretion. (In re J.T. (2014) 228 Cal.App.4th 953,
965.) “ ‘ “The appropriate test for abuse of discretion is whether
the trial court exceeded the bounds of reason. When two or more
inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.” ’ ” (In re Stephanie M., supra, 7 Cal.4th at
pp. 318–319.)




                                 13
Analysis

       Father contends the evidence did not support the court’s
stated reasons for denying his section 388 petition. He further
argues that having demonstrated changed circumstances, the
court abused its discretion in concluding that the father had not
shown the requested orders were in minor’s best interests.
       When the juvenile court terminated father’s reunification
services at the 18-month review hearing, father was serving a jail
term for violating a restraining order protecting half-brother.
Father’s section 388 petition sought unmonitored visits with
minor, and his release from incarceration was likely adequate to
show changed circumstances.
       However, father has not met his burden to show that his
requested relief was in minor’s best interests. Father argues that
minor’s bond with her caregivers should not preclude giving him
the opportunity to continue to strengthen his bond with minor.
He emphasizes the positive nature of his visits with minor, and
that there was evidence he was gaining more insight into how his
words and actions could be perceived as aggressive and working
on changing how he came across. But father’s argument does not
account for his lengthy and serious criminal history, his prior
threats and violence towards maternal family members, and the
idea that additional reunification services would only delay
permanency for minor, who had been living with caregivers for
her entire life, since being discharged from the hospital at around
three weeks old. Father has not demonstrated how making his
visits unmonitored would advance minor’s physical or emotional
well-being, and there was no evidence that father’s efforts had
moved him closer to reunifying with minor. Instead, he had what




                                14
could accurately be described as a friendly relationship with the
child, limited to visits at the park. We therefore conclude that it
was within the court’s discretion to find that it was not in minor’s
best interests to reinstate reunification services for father, or to
grant him unmonitored visits.

                         DISPOSITION

       The juvenile court’s order denying father’s section 388
petition is affirmed.
       NOT TO BE PUBLISHED.



                                     MOOR, J.

We concur:



             RUBIN, P. J.



             BAKER, J.




                                15